Citation Nr: 1534335	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2010 decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in St Paul Minnesota.

In September 2012, the Veteran testified at a Travel Board hearing before the
undersigned Veterans Law Judge.  During the hearing, the Veteran submitted
additional evidence along with a waiver of initial RO consideration.  A transcript of
the hearing is associated with the claims folder.

In April and November 2014, the Board remanded the claim for further development.  The AOJ continued the previous denial in an April 2015 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in January 2010, prior to the initial February 2010 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's hearing was medically evaluated in January 2013 and August 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in September 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board notes that the AOJ substantially complied with all remand directives.  Specifically, the Board the agency of original jurisdiction (AOJ) to obtain any outstanding treatment records and to obtain an addendum opinion as to the etiology of the Veteran's claimed hearing loss.  The AOJ obtained outstanding treatment records and obtained an addendum opinion in January 2015.  Thus, the AOJ substantially complied with the Board's remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 
So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

In Nieves-Rodriguez, 22 Vet. App. 295 (2008), the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:
(1) The testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.
III.  Analysis

The Veteran claims that he was exposed to acoustic trauma from various sources
during service.  See, e.g., September 2012 Hearing Transcript at p. 3.  He maintains that his "hearing has been bad since service."  See September 2009 VA Form 21-526.  The Veteran is service connected for tinnitus.  Thus, VA has conceded his allegations of noise exposure during service.

Audiological testing upon service induction in April 1966 revealed the following
pure tone thresholds (converted) in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
5
LEFT
15
10
10
15
10

The examination report notes scarring on both eardrums which the clinician did not
consider disabling.  The accompanying medical history report identified "ear nose or throat trouble,' "running ears and "hearing loss," with the clinician noting that
the Veteran had 'running ears as [a] child."

An undated service audiogram revealed puretone thresholds (converted) decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45

50
LEFT
20
15
20

20

The clinician noted that there was "not much improvement after politzerization."  He prescribed Sudafed and tetracycline and recommended that the Veteran return on August 12, 1966.  An audiogram from that subsequent visit revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75

65
LEFT
25
25
25

20

The clinician noted that the Veteran's hearing loss was "much improved after
politzerization."

An August 17, 1966 audiogram revealed puretone thresholds (converted), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35

45
LEFT
35
20
30

25

The clinician noted that the Veteran's hearing was worse but that he had "just
finished firing range."  Both tympanic membranes were intact and moved well.  Air
conduction results were noted to be greater than bone conduction bilaterally.  After
politzerization, puretone thresholds (converted) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

30
LEFT
25
20
10

10

The Veteran was diagnosed with right otalgia in November 1966.

The ASA audiogram from the June 1968 separation examination reveals the
following puretone thresholds (converted):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

10
LEFT
20
15
15

10

Post-service, the Veteran underwent a January 2010 VA audiological examination. Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
35
LEFT
25
20
25
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear
and 96 percent in the left ear.  The examiner diagnosed normal bilateral hearing
by VA standards.  Upon review of the claims file, the examiner rendered a negative opinion, explaining that the Veteran's hearing was within normal limits at the time of separation and that there was no significant shift in hearing thresholds between the entrance and exit audiograms.

A September 2010 private audiogram reveals the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40

40
50
LEFT
25
30

40
55

No nexus opinion was provided.

A May 2011 VA audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
10
10
15
30

Speech recognition scores were 92% in the right ear and 96% in the left ear.  The examiner diagnosed mild sensorineural hearing loss 4-8 kHz with normal speech recognition bilaterally.

In a February 2011 notice of disagreement, the Veteran asserted that the separation audiogram results (marked as all 5's prior to conversion) were not an accurate representation of his hearing at separation, and resulted from an overworked staff or a defective machine or headphones.

A May 2011 VA addendum opinion indicated that "any hearing loss developed after military discharge has to be attributable to exposure after military discharge."  He noted that the Veteran's separation audiogram was normal and that the effects of noise-induced hearing loss are rapid in onset and are present shortly after exposure.

An August 2012 private opinion notes that the audiograms conducted prior to separation "all showed the majority of [the Veteran's] hearing was never better than
15 to 20 decibels in the vast majority of frequencies."  The examiner concluded that the separation examination "is unlikely to be accurate."  The examiner opined that the Veteran's hearing loss is "likely service related," noting the Veteran's in-service noise exposure and lack of significant post-service noise exposure.
 
On May 2014 VA examination, an audiogram revealed the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
45
LEFT
20
20
30
35
45

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely than not related to service.  The examiner reasoned that induction and separation examinations both show normal hearing bilaterally.  The National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 4000 Hz. There is not a significant shift in thresholds from induction to discharge.  Although the Veteran states his separation exam was not a true measure of his hearing sensitivity, the exams that do show hearing loss were conducted many years after service and do not provide any indication that the separation examination was inaccurate.  According to the Institute of Medicine, "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" [and] " the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."

In January 2015, a different VA audiologist provided a negative etiological opinion. The examiner noted that most of the Veteran's in-service hearing testing was done because he was having issues with his middle ear dysfunction.  Thresholds were obtained several times during one day; before and after politzerization.  Politzerization is when air is introduced through the eustachian tube into the middle ear space.  This is usually done when visualization of the ear-drum defines the ear-drum as retracted.  Also, all the in-service hearing tests did not include bone-conducted thresholds which, when available, can help define the sensorineural hearing levels not affected by middle ear dysfunction.  At each appointment when politzerization was conducted, medication was prescribed.  That procedure does not always remove all of the middle ear dysfunction.  In other words, the post-politzerization air thresholds cannot necessarily be interpreted as if they were the same as bone conducted thresholds.  All hearing tests done between induction and separation were conducted when there were ear complaints and/or abnormal findings upon visualization of the ears.  In comparing the hearing tests at induction with the test at separation, there is minimal difference in either ear at any frequency.

The VA examiner acknowledged the private positive opinion, but noted that the private examiner did not comment on the inherent variability with middle ear dysfunction.  He may not have had access to the physician's notes describing the condition of the ears.  His report refers primarily to the hearing test data.  Also, there was no hearing test available for review from that appointment.  With regard to the Veteran's belief that hearing test data was 'faked' or otherwise inaccurate, the examiner could not opine on that statement without speculation based on her discussion the variability of ear dysfunction and hearing thresholds. 

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's claim that his hearing loss is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  In addition, the Veteran was a medic and his claim is afforded even greater weight since he has a medical background.  However, the 2015 VA medical opinion is by an audiologist, who has subject matter expertise and is more probative than the Veteran's statements.  The audiologist was able to review the overall record, including the Veteran's history and opinions.  

The Veteran is competent to indicate that he has had continuous hearing problems since service.  However, the audiometric examination at separation from service revealed normal hearing.  His claim that the examination was not genuine is not supported by anything other than his claim and is not convincing.  The Board does not find it likely that he would recall whether he had audiometric testing at service discharge or whether the testing was not proper, this testing was more than 40 years prior to his current claim.  The Veteran did not complain of or seek treatment for hearing loss until September 2009, over 40 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Further, post-service audiograms do not confirm hearing loss for VA compensation purposes until May 2014.

Based upon the foregoing, the Board finds that the Veterans' hearing loss did not manifest within one year from separation from service, and therefore presumptive service connection for sensorineural hearing loss is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board has considered the etiology opinions of the VA and private examiners in this case.  Each of the clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds the January 2015 VA opinion most persuasive.  The January 2015 opinion addressed the Veteran's issues with middle ear function during service.  The examiner's rationale is consistent with the evidence of record, which shows no evidence of complaints between November 1966 and the Veteran's September 2009 claim, to include the Veteran's normal separation examination.  The January 2015 VA examiner also addressed the positive evidence of record, to include the Veteran's lay statements regarding the potential inaccuracy of the separation audiogram, as well as the August 2012 private opinion.  Specifically, the January 2015 VA examiner noted that the August 2012 VA examiner did not comment upon the middle ear dysfunction during service.

Although the January 2010, May 2011 and May 2014 VA opinions are of limited probative value because they either did not reflect consideration of the Veteran's contentions or did not convert the in-service audiograms from ASA to ISO, they nonetheless support the January 2015 examiner's conclusion that his hearing loss was not related to service.

In conclusion, the evidence of record does not show that the Veteran developed sensorineural hearing loss to a degree of 10 percent within one year of separating from service.  Moreover, concerning nexus, the weight of the probative evidence is against the Veteran's claim of service connection.  The weight of the evidence indicates that the right ear hearing loss the Veteran experienced in the mid-1960s was due to an acute ear infection and not a chronic hearing loss related to the Veteran's period of active service.  Finally, that probative evidence against the Veteran's claim under the theory of continuity of symptomatology.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


